DETAILED ACTION
Examiner acknowledges receipt of the reply filed 9/14/2022, in response to the non-final office action mailed 4/14/2022.
Claims 1-34, 36-40, 43-50, and 53-60, and 64-69 are pending.  Claim 69 is newly added.  Claims 61-63 have been cancelled.  
Claims 43-50, 53-60, and 64-67 remain withdrawn for the reasons made of record.
Claims 4, 11, 12, 15, 24, 31, 32, 37, and 38 are rejoined herein.
Claims 1-34, 36-40, 68, and 69 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
After further consideration of the claims and claim scope, the instant office is deemed to be a second non-final office action.

Election/Restrictions
Claims 4, 11, 12, 15, 24, 31, 32, 37, and 38 are rejoined herein.
Because all the species has been rejoined for prosecution, the restriction requirement between peptide species as set forth in the Office action mailed on 11/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Claim Objections- withdrawn
The objection of claims 1-3, 13, 14, 17, 21-23, 25, 26, 27-30, 33, 34, 39 and 68 is withdrawn in view of the amendment filed 9/14/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-3, 5-10, 13, 14, 16-23, 25-30, 33, 34, 36, 39, 40 and 68 under 35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment filed 9/14/2022.
The rejection of claims 1-3, 5-10, 13, 14, 16-23, 25-30, 33, 34, 36, 39, 40 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 9/14/2022.
The rejection of claims 21, 23, 25, and 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment filed 9/14/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 33, 34, 36 and 39  under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (U.S. 2009/0186038), is withdrawn in view of the amendment filed 9/14/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 3, 5-10, 33, 34, and 36 under 35 U.S.C. 103 as being unpatentable over Piccariello et al. (WO2002/034237- cited in IDS filed 6/14/2021), is withdrawn in view of the amendment filed 9/14/2022.

Response to Arguments
Applicant’s arguments and amendment filed 9/14/2022, with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 9/14/2022.

Drawings- maintained, in part
The drawings are objected to for the following reasons.  Figures 1-15 should each have a unit of measurement on the y-axis.  Compare with Figs. 16-17 which do include a unit of measurement on the y-axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant did not amend the claims to include a unit of measurement for the y-axis of Figs. 1-15.  Compare Figs. 1-15 vs. Figs. 16-17 which do have y-axis units of measurement.

Specification- maintained
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The abstract of the disclosure is objected to because the abstract should be amended to recite  (such as[[.]] ulcerative colitis)”.  Correction is required.  See MPEP § 608.01(b).
Response to Arguments
Applicant did not address the objection to the abstract.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

Claim Objections
Claims 1, 4, 12, 14, 23, 27-31, 37-40 and 68 are objected to because of the following informalities:  
Claim 1 should be amended to recite “SEQ ID NO:5[[,]] wherein” ... “at least one of the Ala and/or Lys residues is covalently bonded to one or more compounds of 
Claim 4 should be amended to recite “wherein the peptide component is covalently bonded 
Regarding claim 12, the acronym “mepf-1” should be written out in full name in the first appearance in the claims.
Regarding claim 14, the last 2 lines of the claim should be deleted as they are redundant with the limitations of claim 1.
Claim 23 should be amended to recite “V1 is covalently bonded to Hyp and V2 is covalently bonded to Lys” for consistency with claim 1.
Claims 27-30 should be amended to recite “covalently bonded 
Regarding claim 31, the acronym “LL-37” should be written out in full name in the first appearance in the claims.
Claim 37 should be amended to recite “the pharmaceutical formulation as claimed in claim 36 for topical administration”.
Claim 38 should be amended to recite “the pharmaceutical formulation”.
Claim 39 should be amended to recite “which further includes an 
Claim 40 should be amended to recite: A kit of parts comprising components: (A) a pharmaceutical formulation as defined in claim 36; and (B) a pharmaceutical formulation including an wherein co-administration 
Claim 68 should be amended to recite “(SEQ ID NO: 24), [[and]] the compound of formula I is montelukast, and wherein the montelukast is covalently bonded to the N-terminal Ala residue”.
Appropriate correction is required.

Claims 2, 3, 5, 6, 8-10, 13, 15-22, 24, 33, 34, 36, and 69 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 31, 32, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 7 (and dependent claims 31 and 32) are deemed to be indefinite.  Claim 7 recites “wherein the peptide component is an anti-microbial and/or an anti-inflammatory peptide, or is a fragment, and/or a minor variant, of such a peptide”.  The skilled artisan is not apprised of specific “anti-microbial and/or an anti-inflammatory peptide”, much less fragments or “minor variants” that comprise SEQ ID NO:5 and further have anti-microbial and/or an anti-inflammatory activity.
The term “minor variant” in claim 7 is a relative term which renders the claim indefinite. The term “minor variant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim clarification is required.

The metes and bounds of claim 11 are deemed to be indefinite.  Claim 11 recites “wherein the peptide component comprises one or more amino acids fragments/sequences of a mussel adhesive protein”.  The skilled artisan is not apprised of specific “fragments” or “sequences” of a mussel adhesive protein that comprise SEQ ID NO:5.

Claim 37 recites the phrases a pharmaceutical composition “suitable for”, “adapted for” and “presented for” topical administration.  It is unclear what is encompassed by the phrases “suitable for”, “adapted for” and “presented for”.  The phrases are not an absolute phrases.  Suitable, adapted, and presented does not state what actually occurs to the pharmaceutical composition.  The specification does not fully define what is meant by “suitable for”, “adapted for” and “presented for”.  Claim clarification is required.

Claim 40 recites a kit of component parts (A) and (B) ... “which components (A) and (B) are each provided in a form that is suitable for administration in conjunction with the other”.  It is unclear what is encompassed by the phrase “suitable for”. The phrase is not an absolute phrase.  Suitable does not state what actually occurs to components A and B.  The specification does not fully define what is meant by “suitable for”.  Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, 25-29, 31 and 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11  and 12 depend from claim 1. Claim 1 recites a peptide comprising SEQ ID NO:5.  Claim 11 recites “wherein the peptide component comprises one or more amino acids fragments/sequences of a mussel adhesive protein”.  Claims 12 recite a specific protein.
Accordingly, instant claims 11 and 12 are deemed to be broader in scope than claim 1.

Claim 25 (and dependent claim 26) is deemed to be broader in scope the claim 23. Claim 23 recites:

    PNG
    media_image1.png
    109
    637
    media_image1.png
    Greyscale

Variable position G3, at a minimum, requires “Thr-Tyr”.  Claim 25 recites SEQ ID NOs: 18, 19, 22, and 23 which do not include Thr-Tyr in the respective peptide sequences. 
Accordingly, claims 25 and 26 are deemed to be broader in scope than claim 23.

Claim 27-30 depend from claim 1.  Claim 1 recites “at least one of the Ala and/or Lys residues is covalently bonded to one or more compounds of the formula I by an amide bond”. Claim 27 does not further limit claim 1.
Examiner recommends that claims 28-30 be amended to directly depend from claim 1.

Claim 31  and 32 depend from claim 7 which depends from claim 1. Claim 1 recites a peptide comprising SEQ ID NO:5.  Claim 7 recites “wherein the peptide component is an anti-microbial and/or an anti-inflammatory peptide”.  Claims 31 and 32 recite specific peptides.
Accordingly, instant claims 31 and 32 are deemed to be broader in scope than claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
	SEQ ID NOs:4, 11-15, and 18-25 are free of the prior art.
Instant SEQ ID NO:4 has 97.3% identity with amino acids 491-500 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:11 has 97.0% identity with amino acids 491-500 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:12 has 95.5% identity with amino acids 547-556 of UniProtKB accession number Q25460- previously cited, an adhesive plaque matrix protein from Mytilus edulis.
Instant SEQ ID NO:13 has 95.5% identity with amino acids 209-218 of UniProtKB accession number Q25460- previously cited, an adhesive plaque matrix protein from Mytilus edulis.
Instant SEQ ID NO:18 has 86.5% identity with amino acids 491-498 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:19 has 84.8% identity with amino acids 491-498 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:20 has 88.6% identity with amino acids 491-498 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:21 has 87.5% identity with amino acids 491-499 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:22 has 86.5% identity with amino acids 491-500 of UniProtKB accession number Q27409- previously cited, an adhesive plaque matrix protein from Mytilus galloprovincialis (Mediterranean mussel).
Instant SEQ ID NO:23 has 97.0% identity with amino acids 237-245 of UniProtKB accession number A0A177E2R0- previously cited, an uncharacterized protein from Alternaria alternata (Alternaria rot fungus).
Instant SEQ ID NO:24 has 95.5% identity with amino acids 471-480 of UniProtKB accession number A0A4Y8QDT9- previously cited, a POTRA domain-containing protein from Shinella sumterensis.

The closest prior art to the instant claims is Reed et al. (U.S. 2009/0186038- previously cited).
Reed et al teach prophylactic an therapeutic protocols designed to prevent, manage, treat, or ameliorate a respiratory condition or one or more symptoms thereof. In particular, the present invention provides methods for preventing, managing, treating, or ameliorating a respiratory condition or one or symptoms caused by environmental factors or a respiratory infection. The reference teaches combination therapies, pharmaceutical compositions, articles of manufacture, and kits (abstract).  Reed teach an IL-9 antagonist (e.g., an antibody that is an IL-9 antagonist) is conjugated to a leukotriene antagonist (e.g., montelukast, zafirlukast, pranlukast, and zyleuton) (claim 1). Montelukast is a compound wherein R1 is -C(CH3)2OH and n is 0.  The antibodies of the invention are 10 amino acid residues, 15 amino acid residues, 20 amino acid residues, 25 amino acid residues, 30 amino acid residues, 35 amino acid residues, 40 amino acid residues or more amino acid residues in length (para. [0196]).  Conjugation is via a covalent attachment (para. [0228]).  
Reed et al. do not teach or suggest a peptide-containing compound comprising SEQ ID NO:5 covalently bound to formula I (montelukast).

Conclusion
No claims are allowed.
Claims 1-34, 36-40, 43-50, and 53-60, and 64-69 are pending.  Claims 43-50, 53-60, and 64-67 remain are withdrawn.
Claims 7, 11, 12, 25-29, 31, 32, 37, and 40 are rejected.  Claims 1-6, 8-10, 13-24, 30, 33, 34, 36, 38, 39, 68 and 69 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654